Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney Lail, Ricky Stephens, Marguerite Stephens, James Spencer, Irene Santa-croce, and Doris Holt appeal the district court’s orders denying them motion pursuant to Fed.R.Civ.P. 60(b) seeking relief from the dismissal of their case pursuant to a settlement agreement and denying their motion seeking disqualification of the district court judge. On appeal, we confine our review to the issues raised in the Appellants’ brief. See 4th Cir. R. 34(b). With respect to the court’s order denying the Appellants’ Rule 60(b) motion, the Appellants’ opening brief fails to challenge the district court’s dispositive conclusion that the motion was not timely filed. Accordingly, we affirm the district court’s order. With respect to the order declining to disqualify the district court judge, we have reviewed the record and find no error. We therefore affirm that order for the reasons stated by the district court. Southern Holdings, Inc. v. Horry County, South Carolina, No. 4:02-cv-01859-RBH (D.S.C. Aug. 13, 2009). We also deny the Appellants’ emergency ex parte request for issuance of a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials befime the court and argument would not aid the decisional process.

AFFIRMED.